This cause comes on upon a motion of defendant in error to dismiss the appeal for the reason that the case-made was not served within the time allowed by the trial judge, and for the reason that no briefs have been filed by the plaintiff in error. The record discloses that on June 6, 1913, the trial court extended the time within which plaintiff in error was to make and serve case-made to 60 days from that date, and thereafter and within said 60 days extended such time 30 additional days. The case-made was served on counsel for defendant in error on September 6, 1913, the time for serving same having expired on September 4, 1913. For this reason we are without jurisdiction to review this case upon the case-made. No briefs having been filed by *Page 504 
plaintiff in error, our attention is not challenged to any error in the record, and we have not been able to discover any.
The appeal should therefore be dismissed.
By the Court: It is so ordered.